Citation Nr: 0943689	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above-referenced 
claims.  

The issues of service connection for arthritis in the right 
knee, arthritis of the left knee, and a right shoulder 
disability being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD more closely approximates an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent period of an inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, and chronic sleep impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a disability rating of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.41, 4.130, 
Diagnostic Code 9411 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 
 
In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Initial Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

In the present case, the Veteran's service-connected PTSD is 
currently rated as 10 percent disabling pursuant to the 
criteria set forth in Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 30 percent disability rating is warranted when 
there is occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130.

A 50 percent disability rating is warranted when occupational 
and social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Here, an August 2006 Vet Center clinical assessment report 
has been associated with the claims file.  During the 
assessment, the Veteran was noted to be extremely hyper-
verbal, tense, and "on the edge."  He reported using 
prescribed medication to treat his symptoms.  His thoughts 
were noted to be tangential and he appeared to have 
difficulty maintaining focus on specific topics.  The Veteran 
reported a history of problematic work relationships.  The 
examiner noted the Veteran's reported history of depression 
with intrusive thoughts and of sleeping 2-3 hours per night, 
with early waking.  The Veteran stated that he felt isolated 
and had no friends.  The examiner noted that the Veteran may 
have sub clinical PTSD symptoms and recommended that the 
Veteran undergo further testing.

 In November 2006, the Veteran underwent a VA PTSD 
examination.  He reported a history of having marital 
problems due to mood swings, irritable mood, depression, 
insomnia, nightmares, night sweats, trouble concentrating due 
to fatigue, flashbacks, and an exaggerated startle reflex.  
He was noted to have a history of difficulty at work, 
reporting a history of having approximately 12 jobs over the 
years due to his inability to tolerate close supervision.  He 
was noted to be married.  With regards to his psychosocial 
history, the Veteran's financial status, housing, employment, 
and leisure time issues were reported as being very stable; 
he stated that he worked full time and that he made a very 
good living.  He reported working as a salesman.  The mental 
status examination revealed that the Veteran was alert and 
attentive, with appropriate grooming.  Speech rate and rhythm 
were normal and mood was euthymic.  No hallucinations or 
illusions were reported.  Thought process was normal; insight 
and judgment were good; and memory was intact.  There were no 
suicidal or homicidal ideations noted.  The diagnosis was 
"anxiety disorder:  PTSD, chronic."  His GAF score was 
reported as 60.  

Based on the foregoing, the Board finds that resolving all 
reasonable doubt in the Veteran's favor, an increased 
disability rating is warranted.  While the Veteran does not 
have all of the symptomatology consistent with a 30 percent 
disability rating, the Board finds that overall the Veteran's 
disability picture more nearly approximates that which allows 
for a 30 percent disability rating.  38 C.F.R. §§ 4.7, 4.21. 
   
Overall, the evidence of record shows that the Veteran 
experiences occupational and social impairment characterized 
by a history of a depressed mood, chronic sleep impairment, 
an exaggerated startle response, irritability, mood swings, 
and reported rage reactions.  He has been diagnosed with an 
anxiety disorder.  His GAF score has been reported as 60 
during the pendency of this appeal, which is indicative of 
moderate symptoms and impairment in social and occupational 
functioning.  While the Board acknowledges that the evidence 
does not show an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as suspiciousness, panic attacks 
and mild memory loss, the GAF score delineating moderate 
symptoms during the appeal period is generally commensurate 
with the diagnostic criteria for a 30 percent disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Therefore, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's social impairments more closely 
approximates the criteria for a 30 percent evaluation.   

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 30 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
Veteran's PTSD is not productive of occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as a flatten affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks 
occurring more than once a week, difficulty understanding 
complex commands, an impairment of short- and long-term 
memory, impaired judgment, impaired abstract thinking, 
disturbances in motivation and mood, and a difficulty in 
establishing and maintaining effective work and social 
relationships.  While the record includes the Veteran's one 
time report of having difficulty tolerating close supervision 
and having no friends, the evidence overall does not show 
that he has difficulty in establishing and maintaining 
effective work and social relationships in other regards.  
Indeed, during the November 2006 VA examination, he described 
his financial status, housing, employment, and leisure time 
issues as being very stable.  He reported working full time 
as a salesman and was noted to be married.  As such, the 
medical evidence is not supportive for the assignment of a 50 
percent disability rating.

In arriving at this conclusion, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Fenderson, 12 Vet. App. at 125-26.  It is the 
Board's conclusion, however, that the Veteran's PTSD has 
never been more than 30 percent disabling since the time that 
the underlying claim for service connection was filed.  Thus, 
a "staged rating" is not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the Veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Direction of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 30 percent disability evaluation for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims for service connection.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Veteran has contended that he is entitled to service 
connection for a arthritis of the bilateral knees and for a 
right shoulder disorder.  He has contended that his claimed 
disorders are the result of his service in the Republic of 
Vietnam; according to the Veteran during his combat service 
he was required to jump 3 to 5 feet from helicopters onto 
rough terrain while carrying heavy equipment.  The Veteran 
has claimed that this caused considerable strain on his 
joints, which has resulted in his current bilateral knee and 
right shoulder disorders.  

The Board notes that in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Veteran's service personnel records were reviewed and 
reflect his service in the Republic of Vietnam.  His DD 214 
shows that he served in the infantry.  His personnel records 
also reflect that he was awarded the Purple Heart for his 
combat service.

The medical evidence of record shows that the Veteran has 
been diagnosed with arthritis in both knees and in the right 
shoulder.  His VA outpatient treatment records show a 
diagnosis of degenerative joint disease (DJD).  VA radiology 
reports dated in March 2006 show that he was diagnosed with 
degenerative changes the right knee and left knee.  An August 
2006 VA radiology report shows that he was diagnosed with 
degenerative changes in the right shoulder.

The claims file includes an August 2006 VA medical record 
which reflects his report of having combat experience during 
his service in Vietnam, to include having performed numerous 
parachute jumps.  He reported having increased pain in his 
knees and right shoulder over the years.  The physician 
stated that based on the Veteran's reports and a reasonable 
degree of medical certainty, the Veteran's combat service has 
contributed to his DJD of the knees and of the right 
shoulder.  However, there is no indication in the medical 
evidence as to the basis of this opinion or whether the 
physician reviewed the Veteran's claims file.  Thus, the 
Board finds this opinion to be insufficient with which to 
decide the Veteran's claims.  

In this regard, the Veteran has not been afforded a VA 
examination to assess the nature and etiology of the claimed 
right knee, left knee, and right shoulder disorders.  The 
Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  As such, the Board finds that the Veteran should be 
afforded an appropriate VA examination to assess the nature 
and etiology of his right knee, left knee, and right shoulder 
disorders to determine whether said conditions are related to 
his military service.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of any 
current right knee, left knee, and right 
shoulder disorder(s).  The entire claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail. 

The examiner is asked to identify all 
right knee, left knee, and right shoulder 
disorders found to be present.  For any 
and all current diagnoses made, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that any of the diagnosed 
disorders is related to the Veteran's 
military service.  In so opining, the 
examiner is asked to consider and discuss 
the Veteran's assertion that his disorders 
are related to his combat service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims.  If the 
determination remains adverse to the 
Veteran, he and his representative shall 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


